This case and the case of Banking Commission of Wisconsin v. Jean J. Jacobson, 4 So.2d 537, this day decided, are companion cases. They involve the same questions; therefore so far as the opinion goes in the latter case it is controlling in the present case.
However, there is one question not disposed of by that opinion in express terms. It might be well to do so. It is whether the judgment of the circuit court ought to be *Page 28 
affirmed, because on the appeal by the Banking Commission from the county court to the circuit court the assignment of errors was filed out of time. There is no merit in the contention. Conceding that it was filed out of time, it was nevertheless filed before the hearing of the appeal by the circuit court and was considered on the hearing along with the other questions involved. The circuit court affirmed the judgment of the county court, using this language: "It is therefore considered, and so ordered and adjudged that this case on appeal be and the same be hereby affirmed at the cost of the appellant."
If the assignment of errors was filed out of time, no harm was done to the appellee. He got whatever was due him by the filing of the assignment within the time prescribed by rule.
Reversed and remanded.